Case 1:20-cv-23664-RNS Document5 Entered on FLSD Docket 09/15/2020 Page 1 of 2

RETURN OF SERVICE

UNITED STATES DISTRICT COURT
SOUTHERN District of Florida

Case Number: 20-CV-23664

Plaintiff:
vs. OJF2020

012202

 

Defendant:
TAHITIAN INN, LLC

For.

Nolan Klein

LAW OFFICES OF NOLAN KLEIN, P.A.
5550 GLADES RD

SUITE 500

BOCA RATON, FL 33431

Received by OJF SERVICES INC on the 3rd day of September, 2020 at 12:00 pm to be served on TAHITIAN INN, LLC C/o
MARK TATE, REGISTERED AGENT, 212 S MAGNOLIA AVE, TAMPA, FL 33606.

|, Ana Castillo, do hereby affirm that on the Sth day of September, 2020 at 9:40 am, I:

CORPORATE: served by delivering a true copy of the SUMMONS AND COMPLAINT with the date and hour of service
endorsed thereon by me, to: SUSAN MOORE as LEGAL ASSISTANT TO REGISTERED AGENT at the address of: 212

S MAGNOLIA AVE, TAMPA, FL 33606, and informed said person of the contents therein, in compliance with state.
statutes. _

Under penalty of perjury, | declare that | have read the foregoing and that the facts stated in it are true, that | am a Certified
Process Server in the county in which this defendant/witness was served and have no interest in the above action. Pursuant
to FS 92.525(2), no notary is required,

Ana Castillo
CPS 04-616218

OJF SERVICES INC
13727 S W 152nd St
Pmb #354

Miami, FL 33177
(954) 929-4215

Our Job Serial Number: OJF-2020012202

Copyright @ 1992-2020 Database Services, Inc. - Process Server's Toolbox Veit
*2O-CV- - red on ELSD Docket 09/15/2020 Page 2 of 2
WN CREE TDOEIABGARNS “Woclinen’s Entered On FLED Docket 09/02/2020. Page 1 of 2
Val AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT-:

 

for the
Southern District of Florida -

DATE. 4-94-20 TIME: 9.4 0AM

JESUS GONZALEZ, an individual, INITIALS: AC ID# OY-GIb23
)
)
Plaintiff{s) )

Vv. ; Civil Action No. 20-CV-23664

TAHITIAN INN, LLC )
)
)
_ oo re )
Defendant(s) )

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) TAHITIAN INN, LLC
c/o registered agent:
Tate, Tate Mark
212 S. Magnolia Ave
Tampa, FL 33606

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,

whose name and address are: Law Offices of Nolan Klein, P.A.
Nolan Klein, Esquire
5550 Glades Road, Suite 500
Boca Raton, FL 33431

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

SUMMONS

s/ Dimas Rodriguez

; Deputy Clerk
Angela E. Noble U.S. District Courts
Clerk of Court

Date: 09/02/2020

 

|
